BAGNERIS, J.,
concurs in part and dissents in part.
| ^though the majority states that there was a lack of evidence to prove any illegal sexual conduct between the defendant and the victim in May 2009, it acknowledges that the State is not required to present evidence proving the date of an offense when it is not an essential element of the crime. State v. S.L.D, 08-549, pp. 7-8 (La.App. 3 Cir. 11/5/08), 997 So.2d 759, 765-766. In the instant matter, the victim testified that she had sex with the defendant on multiple occasions and Detective Sentino testified that the victim was with the defendant on May 10, 2009. I find this sufficient to prove that the defendant committed felony carnal knowledge of a juvenile on multiple dates; and accordingly, would uphold the defendant’s convictions on both counts.